Title: To George Washington from Daniel Jenifer Adams, 15 March 1775
From: Adams, Daniel Jenifer
To: Washington, George



Sir
Port-Tobacco. [Md.] March 15th 1775

Yours of the 8th Instat, came safe to hand, wherein you mention, you have come to the resolution of taking upon your Self the payment of my Father’s debts, provided I will Suffer a Condemnation of the Attach’d Effects—join my Sisters in Conveying the Lands to you—& Surrender possession of the Negroe &ca.
To all this I and my Sisters will comply with, but Sir I think it will be very Necessary for you to give from under your hand at the time of Conveyance, that there shall no debt, or debts, hereafter come Against me, or my Sisters, that my Father’s Estate is now liable to—I am in hopes Sir, After my giving up every thing I have to you, you will Set me at liberty, for I do not think I am altogether Acting the honest part, by giving up all that I am worth to you and my Other Creditors to go Intirely without, which if I was to give up to my Creditors and take the benefit of the Act, every Creditor would have an equal part, Agreeable to their Claim, which was my resolution to have Acted, but as you are such a considerable Looser, I am willing to make all Satisfaction I possibly can, and comply with the request of my Freinds, and for my Other Creditors I must trust to Providence for their lenity & Favor, but I have little right to expect any Favour from them, as they do not Share a part with you, in the Estate—I have wated on Stromatt, and he gave me the Inclos’d to send to you, and tells me he does not expect any thing for his Travelling expences, but thinks it reasonable he Should be paid the Cost of Suit, which Mr Clapham at Annapolis inform’d me woul’d

be about five pounds common Cury and what the cost of the ⟨Scirefacious⟩ will be, I am not Aquainted, but Stromatt told me it would be 3 or 4 Hundred pounds Tobacco, that paid off at 12/6 ⅌ Cwt—As you Observe the Sooner matters is Settled the better I am of your Oppinion, and am ready at any time to have Matters Executed, I have wated on Some of the Creditors with your letters, and they Seem very well Satisfy’d with them.
I have One favor to ask of your Hon’or, and would Strongly recommend it to you, to comply with my request, the Negroe you Attach’d was brought up in the Family, has always been a favorate Negroe in the Family, and has been much Indulg’d he has now a Wife and Several Children, which he seems to have a great Affection for, and has declar’d Several times that he will Loose his life, or had rather Submit to Death then go to Virginia to leave his Wife a[nd] Children, and do immagine from his declirations that he has made he will be Troublesome to any Master in Virginia, tho as fine a Slave as any in Maryland if you will be kind enought to favor this Poor wretch, he can get a Master who he is willing to Serve, and will give you more then he is apprais’d to, which is a great price, the Fellow is about five or Six in. Thirty very hefty and well made, but Sickly, at times.
The Horse you Attach’d I Swap’d away las Fall, for another Horse and gave five pounds to boot, as the Horse you Atta⟨ch’d⟩ was very Infurm and I was affraid he would not have got over it, but you may have this Horse Valued, as he is worth considerably more then the Other, or if you will let him Stay on the Plantation till Plowing time is Over you may have him at the Same, the Other Horse was Value’d to.
I shoul’d Immagine the best way to Act to Save expence would be to have the Attachment Stop’d as Soon as Possible and for I and my Sisters to make the Land and Effects Over to you, which I should Suppose would give you as good a Wright as if they were Condemn’d by Law—I am Sir Your Most Obt & Most Hum. Servt

Danl J. Adams

